DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minamida (JP 2018-189312 A, refer to attached translation).
Regarding claim 13, Minamida discloses a CO2 refrigeration system (refer to page 12, par. 4, wherein R744 (CO2 refrigerant) may be used), comprising: 
one or more compressors (21, Fig. 3);
a compressor discharge header (91);
a compressor suction header (40); and
one or more flexible conduits (42 and 92) fluidly coupling an outlet of the one or more compressors to the compressor discharge header and an inlet of the one or more compressors to the compressor suction header.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (US 2018/0216851) in view of Tan (US 2020/0240561).
Regarding claim 1, Christensen discloses a CO2 refrigeration system, comprising:
a receiving tank (6) to contain a quantity of liquid and gaseous CO2;
a condenser (2) fluidly coupled to the receiving tank (6);
a low temperature system fluidly coupled to the receiving tank, the low temperature system comprising:
a plurality of low temperature evaporators (22);
a plurality of low temperature expansion valves (21);
a plurality of low temperature compressors (24);
a low temperature suction header (23);
a low temperature discharge header (25); and
a plurality of low temperature conduits fluidly coupling the low temperature compressors (24) to the low temperature discharge header and the low temperature suction header (refer to Fig. 1);
a medium temperature system fluidly coupled to the receiving tank (6) and the low temperature system, the medium temperature system comprising:
a plurality of medium temperature evaporators (12);
a plurality of medium temperature expansion valves (11);
a plurality of medium temperature compressors (14);
a medium temperature suction header (13);
a medium temperature discharge header (1); and
a plurality of medium temperature conduits fluidly coupling the medium temperature compressors (14) to the medium temperature discharge header and the medium temperature suction header (refer to Fig. 1).
While Christensen discloses the CO2 refrigeration system including the plurality of low and medium temperature conduits, Christensen fails to explicitly disclose wherein said plurality of low temperature conduits and medium temperature conduits are flexible and have a burst pressure of up to 140 bar.
However, Tan teaches a system for connecting and sealing flexible (refer to the flexible pipe formed by a metal corrugated pipe 1) and rigid pipes under high pressure and that can be used under high-low temperatures (refer to the abstract), wherein the refrigerant adopted is namely carbon dioxide refrigerant (refer to par. 4, lines 7-9) and the system can still be used without leakage when the burst temperature reaches 780 bar (refer to par. 63, lines 1-5, wherein the conduit system disclosed by Tan has a burst temperature of up to 140 bar and more), in order to provide a system having high pressure resistance, high temperature resistance, and vibration resistance (refer to par. 7, lines 1-6).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Christensen such that said plurality of low temperature conduits and medium temperature conduits are flexible and have a burst pressure of up to 140 bar in view of the teachings by Tan, in order to provide a system having high pressure resistance, high temperature resistance, and vibration resistance.

Regarding claim 2, Christensen as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Christensen as modified discloses wherein each of the plurality of flexible medium temperature conduits and each of the plurality of flexible low temperature conduits comprise a quick connect (refer to connectors 6) positioned on a first side, a rigid pipe segment (5) positioned on a second side, and a flexible pipe (1) extending between the quick connect and the rigid pipe (refer to Figs. 4-6).

Regarding claim 5, Christensen as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Christensen as modified discloses wherein the flexible pipe (refer to 1, Figs. 1-3 by Tan) is a two layered material construction (refer to the flexible pipe being comprised of rubber layer 3 wrapping the metal corrugated pipe 1).

Regarding claim 6, Christensen as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Christensen as modified discloses wherein the flexible pipe comprises a two layered material construction, but fails to explicitly disclose a three layered material construction.
However, applicant has not disclosed that having a three layered material construction solves any stated problem, indicating simply that “Suitable materials for the flexible pipe 104 may be, for example, a three layer hose (e.g., of a type having an inner core elastomer layer, a middle steel braided wire layer, and outer elastomer cover layer, or a corrugated inner core layer and a double outer wire braid layer), or a two layer hose (e.g., PTFE inner core and 304SS outer wire braid cover)”.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Christensen such that the flexible pipe comprises a three layered material construction because it appears to be an arbitrary design consideration which fails to patentably distinguish over Christensen as modified.

Regarding claim 7, Christensen discloses a CO2 refrigeration system, comprising: 
a receiving tank (6) to contain a quantity of liquid and gaseous CO2;
a condenser (2) fluidly coupled to the receiving tank (6);
a plurality of evaporators (12);
a plurality of expansion valves (11) fluidly disposed between the evaporators and the receiving tank (6);
a plurality of compressors (14) fluidly coupled to the plurality of evaporators (12); and
a plurality of conduits (refer to Fig. 1) fluidly coupled to an outlet of the compressors and an inlet of the compressors.
While Christensen discloses the CO2 refrigeration system including the plurality of conduits, Christensen fails to explicitly disclose wherein said conduits are flexible and at least a portion of the plurality of flexible conduits having a burst pressure of up to 140 bar.
However, Tan teaches a system for connecting and sealing flexible (refer to the flexible pipe formed by a metal corrugated pipe 1) and rigid pipes under high pressure and that can be used under high-low temperatures (refer to the abstract), wherein the refrigerant adopted is namely carbon dioxide refrigerant (refer to par. 4, lines 7-9) and the system can still be used without leakage when the burst temperature reaches 780 bar (refer to par. 63, lines 1-5, wherein the conduit system disclosed by Tan has a burst temperature of up to 140 bar and more), in order to provide a system having high pressure resistance, high temperature resistance, and vibration resistance (refer to par. 7, lines 1-6). 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Christensen such that the conduits are flexible and at least a portion of the plurality of flexible conduits having a burst pressure of up to 140 bar in view of the teachings by Tan, in order to provide a system having high pressure resistance, high temperature resistance, and vibration resistance.

Claim(s) 3-4 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (US 2018/0216851), Tan (US 2020/0240561), and further in view of Ono (JP 2019-2348 A).
 Regarding claim 3, Christensen as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Christensen as modified discloses the quick connect and the rigid pipe, but fails to explicitly disclose wherein the quick connect is coupled to the low temperature discharge header or the medium temperature discharge header, and the rigid pipe is coupled to a discharge of one of the plurality of low temperature compressors or one of the plurality of medium temperature compressors.
However, Ono teaches that it is known in the art of refrigeration, to provide a system having a quick connect (41, Fig. 2) being coupled to a discharge header (13), and a rigid pipe (13b, Fig. 2) being coupled to a discharge of a compressor (11), in order to absorb a vibration transmitted from the compressor (refer to lines 4-6 from the background art, page 1).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Christensen such that the quick connect is coupled to the low temperature discharge header or the medium temperature discharge header, and the rigid pipe is coupled to a discharge of one of the plurality of low temperature compressors or one of the plurality of medium temperature compressors in view of the teachings by Ono, in order to absorb a vibration transmitted from the compressor.

Regarding claim 4, Christensen as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Christensen as modified discloses the quick connect and the rigid pipe, but fails to explicitly disclose wherein the quick connect is coupled to the low temperature suction header or the medium temperature suction header, and the rigid pipe is coupled to a suction of one of the plurality of low temperature compressors or one of the plurality of medium temperature compressors.
However, Ono teaches that it is known in the art of refrigeration, to provide a system having a quick connect (42, Fig. 2) coupled to a suction header (12), and a rigid pipe (12b, Fig. 2) coupled to a suction a compressor (11), in order to absorb a vibration transmitted from the compressor (refer to lines 4-6 from the background art, page 1).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Christensen such that the quick connect is coupled to the low temperature suction header or the medium temperature suction header, and the rigid pipe is coupled to a suction of one of the plurality of low temperature compressors or one of the plurality of medium temperature compressors in view of the teachings by Ono, in order to absorb a vibration transmitted from the compressor.

Regarding claim 8, Christensen as modified meets the claim limitations as disclosed above in the rejection of claim 7. Further, Christensen as modified discloses the plurality of flexible conduits, but fails to explicitly disclose wherein each of the plurality of flexible conduits comprise a quick connect positioned on an outlet side, a rigid pipe positioned on an inlet side, and a flexible pipe extending between the quick connect and the rigid pipe.
 However, Ono teaches that it is known in the art of refrigeration, to provide a system having a flexible conduit (13a, 12a) comprising a quick connect (41, 42) positioned on an outlet side (refer to Fig. 2), a rigid pipe (13b, 12b) positioned on an inlet side, and a flexible pipe (13a, 12a) extending between the quick connect and the rigid pipe, in order to absorb a vibration transmitted from the compressor (refer to lines 4-6 from the background art, page 1).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Christensen such that each of the plurality of flexible conduits comprise a quick connect positioned on an outlet side, a rigid pipe positioned on an inlet side, and a flexible pipe extending between the quick connect and the rigid pipe in view of the teachings by Ono, in order to absorb a vibration transmitted from the compressor.

Regarding claim 9, Christensen as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Christensen as modified discloses wherein the quick connect (41 as taught by Ono) is coupled to a discharge header (13 as taught by Ono) that fluidly communicates with the condenser (2), and the rigid pipe (13b) is coupled to a discharge of the compressors.

Regarding claim 10, Christensen as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Christensen as modified discloses wherein the quick connect (42 as taught by Ono) is coupled to a suction header (12 as taught by Ono) that fluidly communicates with the evaporators (12), and the rigid pipe (12b) is coupled to a suction of the compressors.

Regarding claim 11, Christensen as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Christensen as modified discloses wherein the flexible pipe (refer to 1, Figs. 1-3 by Tan) comprises a two layered material construction (refer to the flexible pipe being comprised of rubber layer 3 wrapping the metal corrugated pipe 1).

Regarding claim 12, Christensen as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Christensen as modified discloses wherein the flexible pipe comprises a two layered material construction, but fails to explicitly disclose a three layered material construction.
However, applicant has not disclosed that having a three layered material construction solves any stated problem, indicating simply that “Suitable materials for the flexible pipe 104 may be, for example, a three layer hose (e.g., of a type having an inner core elastomer layer, a middle steel braided wire layer, and outer elastomer cover layer, or a corrugated inner core layer and a double outer wire braid layer), or a two layer hose (e.g., PTFE inner core and 304SS outer wire braid cover)”.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Christensen such that the flexible pipe comprises a three layered material construction because it appears to be an arbitrary design consideration which fails to patentably distinguish over Christensen as modified.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamida (JP 2018-189312 A) in view of Ono (JP 2019-2348 A).
Regarding claim 14, Minamida meets the claim limitations as disclosed above in the rejection of claim 13. Further, Minamida discloses the one or more flexible conduits, but fails to explicitly disclose wherein each of the one or more flexible conduits comprise a quick connect positioned on an outlet side, a rigid pipe positioned on an inlet side, and a flexible pipe extending between the quick connect and the rigid pipe.
However, Ono teaches a structure for controlling vibration of a compressor, comprising one or more flexible conduits comprising a quick connect (41, 42) positioned on an outlet side, a rigid pipe (12b, 13b) positioned on an inlet side, and a flexible pipe (12a, 13a) extending between the quick connect and the rigid pipe, in order to absorb a vibration transmitted from the compressor (refer to lines 4-6 from the background art, page 1).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Minamida such that each of the one or more flexible conduits comprise a quick connect positioned on an outlet side, a rigid pipe positioned on an inlet side, and a flexible pipe extending between the quick connect and the rigid pipe in view of the teachings by Ono, in order to absorb a vibration transmitted from the compressor.

Regarding claim 15, Minamida meets the claim limitations as disclosed above in the rejection of claim 14. Further, Minamida discloses wherein the quick connect (41 as taught by Ono) is coupled to the compressor discharge header, and the rigid pipe (13b as taught by Ono) is coupled to the outlet of the one or more compressors.

Regarding claim 16, Minamida meets the claim limitations as disclosed above in the rejection of claim 14. Further, Minamida discloses wherein the quick connect (42 as taught by Ono) is coupled to the compressor suction header, and the rigid pipe (12b as taught by Ono) is coupled to the inlet of the one or more compressors.

Regarding claim 17, Minamida meets the claim limitations as disclosed above in the rejection of claim 14. Further, Minamida discloses wherein the flexible pipe dampens vibration (and is capable of dampening vibration) of the one or more flexible conduits.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamida (JP 2018-189312 A) in view of Qu (CN 205806781 U).
Regarding claim 18, Minamida meets the claim limitations as disclosed above in the rejection of claim 13. Further, Minamida discloses the flexible conduits, but fails to explicitly disclose a controller and one or more vibration sensors coupled to the flexible conduits and configured to send a signal representative of vibration to the controller.
However, Qu teaches a pipeline for oil and gas storage and transportation, comprising a controller (7) and a vibration sensor (4) coupled to a pipeline (refer to Fig. 3) and configured to send a signal representative of vibration to the controller (refer to par. 25, lines 9-11), in order to provide early warning of leakage and personal injury disasters (refer to par. 15).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Minamida by providing a controller and one or more vibration sensors as taught by Qu coupled to the flexible conduits and configured to send a signal representative of vibration to the controller, in order to provide early warning of leakage and personal injury disasters.

Regarding claim 19, Minamida meets the claim limitations as disclosed above in the rejection of claim 18. Further, Minamida discloses wherein the controller (7 as taught by Qu) is configured to, based on the signal representative of vibration, calculate a potential end of life point for the flexible conduits (refer to par. 28 as taught by Qu, wherein the vibration sensor monitors the flow rate and vibration of the fluid on the pipe; when the fluid in the pipe leaks, the water flow vibration value is less than the normal value set by the vibration sensor and the senor will send a signal to the controller; the controller will then calculate a potential end of life point, which is to immediately control the alarm 9 and to control a solenoid valve 8 to block the transportation of fluid in the pipe; said leak may correspond to a potential end of life point for the conduit).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamida (JP 2018-189312 A) in view of Tan (US 2020/0240561).
Regarding claim 20, Minamida meets the claim limitations as disclosed above in the rejection of claim 13. Further, Minamida discloses the one or more flexible conduits, but fails to explicitly disclose wherein the one or more flexible conduits are configured to withstand a temperature of up to 285°F.
However, Tan teaches a system for connecting and sealing flexible and rigid pipes under high pressure, wherein the working fluid is namely carbon dioxide, and the working temperature is -40°C at minimum and is 180°C at maximum (refer to par. 4, lines 15-16, wherein a temperature of up to 285°F is within the range), in order to provide a flexible pipe adaptable to high and low temperature alternations and high-pressure working conditions (refer to the last sentence of par. 4).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Minamida such that the one or more flexible conduits are configured to withstand a temperature of up to 285°F in view of the teachings by Tan, in order to provide a flexible pipe adaptable to high and low temperature alternations and high-pressure working conditions.

Response to Arguments
Applicant’s arguments, see pp.7-10, filed on 09/07/2022, with respect to claims 1-20 have been fully considered and are persuasive. The rejection of claims 1-20 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763